—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered August 13, 1998, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). The court excluded any inquiry as to defendant’s four misdemeanor convictions but properly permitted the People to inquire into the nature and underlying facts of defendant’s two prior felony drug sale convictions as well as his use of an alias (People v Castrillo, 260 AD2d 280, lv denied 93 NY2d 1001) since these acts demonstrate defendant’s willingness to place his interests above those of society and have a direct bearing on his veracity. Concur — Williams, J. P., Andrias, Wallach, Lerner and Marlow, JJ.